Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 filed 11 December 2019 are pending in the instant application.

Priority
 This application claims foreign priority to Luxembourg 101045 filed 12/11/2018, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. The parent application Luxembourg 101045 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-16 of this application. The priority accorded is 12/11/2018.

Information Disclosure Statement
	For the document WO 2011/148116 A2 listed in the Information Disclosure Statement(s) filed 12/11/2019, only the English abstract has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of regeneration and repair of any damaged tissue and a method of wound healing in a subject via administration of the compound of claim 1, does not all the other methods recited claim 15. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
(A) The breadth of the claims
(B) The state of the prior art
(C) The level of predictability in the art
(D) The amount of direction provided by the inventor
(E) The existence of working examples
(F) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The most relevant factors are discussed below.
	
Nature of the Invention
	The invention is drawn to compound of formula recited in claim 1, method of making and the use of the said compound in methods of treatment of various conditions.
The breadth of the claims
Instant claim 15 is drawn to a method of nerve regeneration, dental care and stomatology and recover any impaired function in a subject via administration of an effective amount of a compound of claim 1or salts thereof. The terms dental care, stomatology and impaired function are broad and encompasses several conditions/diseases and functions.
The state of the prior art
 According to Hoke (J. Clin. Invest., 2011, 121(11), 4231-4234) recovery after nerve injury is suboptimal even after surgical repair. There is slow rate of axonal elongation during 
Dental care and stomatology are broad and include several diseases and conditions with different etiology (see Shay, Clinical Infectious Diseaes, 2002, 34, 1215-1223). This also include oral cancer.
The level of predictability in the art
	Enablement for the scope of nerve regeneration, dental care and stomatology and recover any impaired function generally is not present. 
Glossitis is inflammation of the tongue.  Local causes of glossitis include bacterial or viral infection, mechanical irritation or injury from burns, rough edges of teeth or dental and oral appliances, or other trauma; exposure to irritants (tobacco, alcohol, hot foods, or spices), and sensitization (to e.g. toothpaste, mouthwash, breath fresheners, dyes in candy, plastic in dentures or retainers) anemia and other B vitamin deficiencies, erythema multiform, pemphigus vulgaris, syphilis, and other disorders. It can be inherited. Corticosteroids such as prednisone may be given to reduce the inflammation.  Antibiotics, antifungal medications, or other antimicrobials may be prescribed if the cause of glossitis is an infection. Anemia and nutritional deficiencies must be treated, often by dietary changes or other supplements.
Stomatitis, which is inflammation of the mouth, can arise from sources as diverse as Candida albicans, dentures, chemotherapy and radiation therapy to the head, neck or mouth. It may be secondary to infection, trauma, systemic diseases or autoimmune mechanisms.  These come in Lactobacillus capsules, tetracycline and systemic steroids. Palliative measures include topical anesthetics, Vitamin E, analgesics, and coating agents.  Antiviral agents may be used if viral origin is established.
The above list is by no means complete, but demonstrates the extraordinary breadth of causes, mechanisms and treatment (or lack thereof). It establishes that it is not reasonable that any agent can treat the diseases and conditions as broadly claimed.
With different etiologies for several and unknown causes for some diseases it is highly unpredictable that administration of a single compound recited in the instant claims can treat any and all of the diseases/disorders as broadly encompassed by the instant claim.
	The amount of direction provided by the inventor
The instant specification is not seen to provide enough guidance that would allow one of ordinary skill in the art to extrapolate from the disclosure and the examples provided to enable the treatment of all conditions/disorders as instantly claimed. Pages 1-4 in the specification teaches regenerative procedures in general, but there is no direction given to the skilled artisan regarding correlative prior art procedures which might provide the basis for the claimed method of treatments using a single compound.
	The existence of working examples
The working examples set forth in the instant specification are drawn to testing of the rheological properties and degradation of the instant HA gels. These examples do not show the treatment of the conditions/disorders by the instant compound as in claim 15. There is little enabling disclosure for the methods encompassed by the instant claim. Based on this one of 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to enable the use of the instant compound in the method of treatment as in instant claim 15. One of ordinary skill in the art would have to carry out experimentation with several different models in order to determine the efficacy of the said compound in the said methods with no assurance of success.
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In the method of claim 5 the reaction is not specified to be conducted at a higher temperature. However, dependent claim 11 recites cooling the reaction mixture to room temperature. It is not clear what applicant intends.
	Claim 12 is drawn to a method of treating and further recites wound healing, intraarticular injections, nerve regeneration, dental care and stomatology. The said recitations after the term treating do not clearly covey what applicant intends. The term treating should be deleted. It is not clear what a method for intraarticular injections means in light of the recitation that follows the term comprising. It is not clear what condition is being treated via intraarticular injection of the compound to a subject.

Claim Rejections - 35 USC § 103/102
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1-4 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Fratini et al (US 2003/0096879 A1).
Fratini teaches hyaluronic gels made by crosslinking HA with L-lysine (paras 0011-0017, 0032). Although Fratini et al does not disclose a structural formula for the crosslinked gel, it should have the structure recited in instant claim 1 since HA is reacted with the L-lysine. The carboxyl group of the uronic acid part in HA would react with the amine group fo the lysine to give the claimed product.
To the extent that Applicant may argue that the instantly claimed invention is not anticipated by the teachings of Fratini et al, it would have been prima facie obvious for one of ordinary skill in the art to make the instant product via crosslinking of HA with lysine. The artisan would motivated to make the instant compound since Fratini teaches that it is important to make available new compounds capable of widening and improving the use of HA in known and new fields of application (para 0010).
Dependent claims 2-4 recite limitations for the use of the claimed product, which is not given patentable weightage. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fratini et al (US 2003/0096879 A1) in view of Njikang et al (US 2016/0113855 A1).
	Fratini et al teaches a method of crosslinking HA with lysine in the presence of EDC in a single step (Example 1 at para 0034; part of the limitations of claim 5). The reaction mixture is left at rest for 3 hours (as in claim 6). The ratio of HA:Lysine is 1:0.48 (as in claims 8-9). The crosslinking reaction is performed at 20oC (as in claim 10). Fratini does not teach the use of NHS as the coupling agent and a pH range 6 to 7.4 (as in claim 5), and the limitations of claims 7-14.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the claimed method of making the instant compound since the staring material, reagents and reaction conditions as used in the instant method are known in the art to be used for making the lysing crosslinked HA gel. It would have been obvious to the artisan to adjust the pH to the range as in claim 15 since Fratini teach that the pH range can be up to 6 (para 0021). The artisan would adjust the reaction time as in claims 6-7 in order to make sure that there is maximum crosslinking. One of ordinary skill in the art knows that a reaction proceeds faster when temperature is increased. Once the artisan decides to work up the reaction mixture it would be obvious to the artisan to cool the reaction mixture to room temperature the slow down the reaction before workup (as in claim 11). It would be obvious to the artisan to enrich the hydrogel with physiological salts and other additives to the percentage level as in claim 14. The said adjustments will be done by the artisan for the purpose of optimization of the process and to get a product that is ideal for the applications taught in the prior art.
One of ordinary skill in the art would be motivated to make the instant product via the claimed method since the process steps are known to be used for making the claimed product individually. The artisan would be motivated to use the process steps taught by the combined .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (WO 2012/068619 A1; cited in IDS filed 12/11/2019) in view of Njikang et al (US 2016/0113855 A1).
Knudsen’s invention is drawn to composition comprising a matrix having a saccharide-containing crosslinking residue and at least one protein residue (page 2, line 33 through page 3, line 2). The polysaccharide residue can be hyaluronic acid (page 3, line 18; part of the product of claim 1). The protein residue can be at least one residue of lysine (page 11, lines 35-37; the crosslinker in the product of claim 1). One of the embodiments is a crosslinked product wherein the protein (which can be a single lysine residue) is crosslinked to the polysaccharide like HA (page 25, line 12 through page 13, line 9; as in the product of claim 1). The product is also crosslinked by using activating agents like EDC and NHS (page 27, lines 15-24).
Regarding therapeutic uses, Knudsen teaches that its products (which includes the instant product too) are employed in various settings to facilitate wound healing, topical applications on injured tissue such as skin, scared tissue, etc. (page 31-Therapeutic uses; as in the method of claims 15 and 16). It is used in rheumatology for treating knee osteoarthritis/orthopedic treatment. The product can be formulated for administration via syringe (page 34, lines 17-18). This teaching of Knudsen indicates that HA crosslinked with lysine can be used in the method of treatment, including intraarticular injections, as in instant claim 15. However, Knudsen does not exemplify the use of HA crosslinked with lysine as instantly claimed.
Njikang’s teachings are set forth above, which teaches the instant product. 

MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
improve the method of the prior art to yield predictable results by making HA crosslinked with lysine and use it in the claimed methods of treatment. Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation.

Conclusion
Pending claims 1-16 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623